Acknowledgment
The amendment filed on November 1, 2021 responding to the Office Action mailed on July 8, 2021, has been entered.  This Office Action fully considers the amendments to the pending application in which claims 2-3, 5, 8-10, 14-18, 21-24 and 27 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-3, 5, 8-10, 14-18, 21-24 and 27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 24, when taken as a whole, the prior art fails to disclose the device of claim 24 wherein the substrate includes a protrusion that is at least partially inserted into a corresponding slot provided in the holder. 
Claims 2-3, 5, 8-10, 14-18, 21-23 and 27 depend directly or indirectly on claim 24 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893